Case 7:19-cv-04908-NSR Document 13 Filed 02/24/20 Page 1 of 8

MEMORANDUM ENDORSEMENT

MeVetty, et al. v. TomTom North America, Inc., 19 cv 4908 (NSR)

The Court is in possession of the attached pre-motion letter from Defendant, dated October 18,
2019 (ECF No. 6), and Plaintiffs’ response letter, dated October 25, 2019 (ECF No. 10).

The Court waives the pre-motion conference requirement and grants Defendant leave to file its
motion to dismiss with the following briefing schedule: moving papers shall be served not filed
March 27, 2020; opposition papers shall be served not filed May 4, 2020; and reply shall be
served May 19, 2020. All motion documents shall be filed on the reply date, May 19, 2020.
The parties shall provide 2 copies of their respective motion documents to Chambers on the
dates the documents are served upon their adversary.

The Clerk of the Court is respectfully requested to terminate the motion (ECF No. 6).

Dated: February 24, 2020
White Plains, NY

SO ORDERED...

 

Nelson S. Roman, U.S.D.J.

 

 

 
 

Case 7:19-cv-04908-NSR Document 13 Filed 02/24/20 Page 2 of 8
Case 7:19-cv-04908-NSR Document 6 Filed 10/18/19 Page 1 of 3

BakerHostetler BakeraHostetler LLP

45 Rocketeller Plaza
New Yark, NY 10111

T 212,689,4200
F 212.589.4201

www. bakerlaw,com
October 18, 2019
Jacqlyn R. Rovine

direct dial: 212.847.2862
VIA ECF jrovine@bakerlaw.com

Honorable Nelson S, Roman, U.S.D.J.
Southern District of New York

300 Quarropas Street

White Plains, New York 10601

Re:  McVetty vy. TomTom North America, LLC, Case No. 7:19-C¥-4908 (NLR) (LSM)

Dear Judge Roman:

We represent TomTom North America, Inc, (“TTNA”), the defendant in this action. We
write pursuant to Rule 3.A.ii. of Your Honor’s Individual Practices to request authorization to file a
motion to dismiss the Complaint pursuant to Fed, R. Civ. P. 12(b)(6).' (ECF No. 1.)

 

The Complaint alleges that Plaintiff Francis McVetty (““McVetty”) owns a personal
navigation device (“Device”) that TTNA marketed and sold.? (Compl. {f 1, 47.) McVetty claims
that his Device included “Lifetime Maps,” which is a service included with some devices that allows
users to download updated maps for as long as the device is supported. (Id. J] 15, 23.) McVetty
alleges that TTNA announced in January 2018 that it was terminating Lifetime Maps for his Device,
and this caused him harm. (Jd. J] 14, 47.) However, the very announcement upon which McVetty
relies, and quotes in full in the Complaint, stated clearly that, while certain older units would no
longer be able to obtain map updates, map updates are still available for all devices sold with
Lifetime Maps. (Id. J 14.) McVetty does not allege that he tried and failed to download an updated
map or otherwise was denied support for his Device. Thus, on the face of the Complaint, McVetty
admits that he has no cause of action because his Device can still be updated through Lifetime Maps.

Nonetheless, McVetty alleges violations of New York’s General Business Law (“GBL”) §§
349 and 350; California’s Consumer Legal Remedies Act §§ 1750-1785 (“CLRA”); California’s
Unfair Competition Law §§ 17200-17209 (“UCL”), and California’s False-Advertising Law §§
17500-17509 (“FAL”); negligent misrepresentation; fraud; breach of express and implied
warranties; and unjust enrichment. TTNA seeks to dismiss McVetty’s Complaint for failure to state
a claim upon which relief can be granted. His claims lack any sort of “facial plausibility” and should

 

' We understand that filing this letter “will stay the deadline for the requesting party to move or answer” the Complaint.
See Rule 3.A.ii.

2 Contrary to the Complaint’s allegations, TTNA is not the correct TomTom affiliate. TTNA does not manufacture,
distribute, market, label, or sell personal navigation devices.

Atlanta Chicago Cincinnati Cleveland = Columbus = Casta Mesa Denver
Houston Los Angeles New York Orlando Philadelphia — Seattle Washington, DC

 
Case 7:19-cv-04908-NSR Document 13 Filed 02/24/20 Page 3 of 8
Case 7:19-cv-04908-NSR Document6 Filed 10/18/19 Page 2 of 3

Honorable Nelson S. Roman, U.S.D.J.
October 18, 2019
Page 2

be dismissed at the pleading stage. See Fink v. Time Warner Cable, 714 F.3d 739, 740 (2d Cir. 2013)
(noting that it is “well settled that a court may determine as a matter of law that an allegedly
deceptive advertisement would not have misled a reasonable consumer”),

I, “Lifetime Maps” is not an Unlawful Act or Practice Under GBL §§ 349 and 350 or
the CLRA, UCL, and FAL as a Matter of Law.

McVetty must prove under New York’s GBL §§ 349 and 350 and California’s CLRA, UCL,
and FAL that an act or practice is likely to mislead a reasonable consumer acting reasonably under
the circumstances,? Fink, 714 F.3d at 741; Stewart v. Riviana Foods Inc., No. 16-CV-6157 (NSR),
2017 WL 4045952, at *9 (S.D.N.Y. Sept. 11, 2017) (finding package label not materially misleading
where, among other factors, “the label on the front of the package is accurately described”).

MeVetty’s sole factual support for the misleading nature of “Lifetime Maps” is TomTom’s
January 2018 announcement regarding discontinuing service for some devices that explicitly stated,
in capital and bold letters, that “DEVICES WITH LIFETIME MAPS ARE NOT AFFECTED.”
(Compl. § 14.) McVetty’s Complaint must be dismissed because no reasonable consumer acting
reasonably under the circumstances could interpret the claim of Lifetime Maps as false, misleading,
or deceptive because TomTom continues to support Lifetime Maps and is clear about that fact.
McVetty has alleged no factual support to the contrary.* Moreover, McVetty fails to plead these
statutory claims, as well as negligent misrepresentation and fraud, with the requisite factual detail
required to maintain these causes of action, as he has not alleged, among other things, which Device
he bought or where or when he bought it.

IL. The Elements of Negligent Misrepresentation, Fraud, Express and Implied Warranty,
and Unjust Enrichment are Not Plead or Supported with Factual Allegations.

At the outset, McVetty is the only named plaintiff identified to a state, New York, (Compl.
4 43.) Despite his class-wide allegations referencing the laws of forty-four states, the Court may
“look only to New York statutes and case law for purposes of evaluating the state-law claims alleged
[in the] Complaint.”> Under New York law, McVetty’s common law causes of action must be
dismissed:

e Applicable to all of McVetty’s New York common law claims, he cannot allege the
essential element of a misrepresentation or defect because, as the Complaint admits,
devices with Lifetime Maps, including McVetty’s Device, continue to have access to

 

3 See also Freeman v. Time, Inc., 68 F.3d, 285, 289 (9th Cir. 1995) (applying ordinary, reasonable person standard to
whether consumers would likely be deceived).

4 See Tomasino y. Estee Lauder Companies Inc., 44 F. Supp. 3d 251, 358 (E.D.N.Y. 2014) (dismissing GBL §§ 349
and 350 claims where plaintiff “points to nothing . . . that could discredit” product statements).

5 See Izquierdo v. Mondelez Intl., No, 16-CV-4697, 2016 WL 6459832, at *3 (S.D.N.Y, 2016) (refusing to evaluate
regulatory laws or state laws for fifty states invoked in complaint where the only named plaintiff resided in New
York).

 
Case 7:19-cv-04908-NSR Document13 Filed 02/24/20 Page 4 of 8
Case 7:19-cv-04908-NSR Document6 Filed 10/18/19 Page 3 of 3

Honorable Nelson S. Roman, U.S.D.J.
October 18, 2019
Page 3

updated maps.° (Compl. § 14.)

e McVetty’s claim of negligent misrepresentation must be dismissed because this cause of
action requires a special relationship of trust between the parties and is not applicable to
an arm’s length commercial transaction.’

e McVetty’s fraud claim must be dismissed because he has not alleged justifiable reliance
where he has failed to identify the particular dates he observed “Lifetime Maps” or what
specific packaging he encountered.®

e McVetty’s breach of express warranty claim must be dismissed because he has failed to
allege a breach (and cannot because his Device still has access to Lifetime Maps), and
he has not alleged notice to the seller of any alleged breach.?

e McVetty’s claim for breach of implied warranty of merchantability must be dismissed
because McVetty does not allege that he purchased his device directly from TomTom
(or TINA) or suffered any personal injury, or that he gave notice to the seller of any
alleged breach.'°

e McVetty’s unjust enrichment claim must be dismissed because it is duplicative of the
foregoing tort and contract claims,!!

None of these fatal flaws in McVetty’s Complaint can be cured through amendment because,
as accurately alleged in the Complaint, TomTom continues to support and provide updates for all
Devices with Lifetime Maps, including McVetty’s. (Compl. {ff 14, 47.) Accordingly, TTNA seeks
dismissal of McVetty’s Complaint with prejudice.

Although TTNA does not believe a pre-motion conference is necessary in this circumstance
and is prepared to file its motion and memorandum of law immediately, TTNA will appear at a pre-
motion conference at the Court’s convenience.

Respectfully submitted,

/

fae Kn Vl l pte
fa) yn i vine

6 See Nelson v, MillerCoors, LLC, 264 F. Supp. 3d 666, 677-78 (E.D.N.Y. 2017) (dismissing same common law claims
because place of production not misrepresented).

7 See Izquierdo, 2016 WL 6459832, at *9 (dismissing negligent misrepresentation claim in concert with “the numerous
cases in this District and Circuit in which courts have held that a basic commercial transaction does not give rise to a
special relationship”).

® See Sullivan v. Aventis, Inc., No. 14-2939, 2015 WL 4879112, at *9 (S.D.N.Y. Aug. 13, 2015) (dismissing plaintiffs’
fraud claim for lack of pleading when and where plaintiffs specifically observed representations regarding Clomid).

9 See Shema Kolainu-Hear Our Voices v, ProviderSoft, LLC, 832 F. Supp. 2d 194, 200-03 (E.D.N.Y. 2010) (dismissing
breach of warranty claims where disclaimers, which are permissible and not unconscionable under the UCC, were
explicit).

10 See Reyes v. Crystal Farms Refrigerated Distribution Co., No, 18-CV-2250, 2019 WL 3409883, at *5 (E.D.N.Y. July
26, 2019) (dismissing implied warranty of merchantability claim “because Plaintiff has not alleged that she purchased
the product directly from Defendant”).

" See Izquierdo, 2016 WL 6459832, at *9-10 (dismissing duplicative unjust enrichment claim regarding allegedly
deceptive labeling, packaging, advertising, marketing, and sales of candy).

   

 

 
Case 7:19-cv-04908-NSR Document 13 Filed 02/24/20 Page 5 of 8
Case 7:19-cv-04908-NSR Document 10 Filed 10/25/19 Page 1 of 4

505 Northern Boulevard, Suite 311, Great Neck, NY 11021
tel. 516.303.0552

fax 516,234,7800

spencer@spencersheehan.com

Sheehan & Associates, P.C.

October 25, 2019
District Judge Nelson S. Roman
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601
Re: 7:19-cv-04908-NSR
McVetty et al v. TomTom North America, Inc.

 

Dear District Judge Roman:

This office represents the plaintiffs. On October 18, 2019, defendant served and filed a
letter seeking a pre-motion conference pursuant to Fed. R. Civ. P. 12(b)(6). ECF No. 6. In
accordance with your Honor’s Individual Practices in Civil Cases (“Individual Rules”) and Order
of October 22, 2019, plaintiffs are required to serve and file a letter response by October, 25, 2019.

I, Issues of Fact Preclude Disposition at Pleading Stage

Defendant argues that the facts in the complaint support its position that plaintiff “has no
cause of action because his Device can still be updated through Lifetime Maps.” ECF No. 6 at 1.
This argument is a classic “half truth,” that “state[s] the truth only so far as it goes, while omitting
critical qualifying information.” Brass v. American Film Technologies, Inc., 987 F.2d 142, 150
(2d Cir. 1993) (“[W]here the party has made a partial or ambiguous statement, on the theory that
once a party has undertaken to mention a relevant fact to the other party it cannot give only half of
the truth”); US ex rel. Grubea v. Rosicki, Rosicki & Assoc., 318 F. Supp. 3d 680, 700 (S.D.N.Y.
2018).

Defendant’s own website admissions belie its claim that “TomTom continues to support
Lifetime Maps and is clear about that fact.” ECF No. 6 at 3. Here, plaintiffs could receive
“Lifetime Maps” but this was now redefined as “individual map zones.”' According to defendant,
these “map zones” were limited to the Eastern and Western sections of the United States:

WHAT ARE MAP ZONES?

To simplify map downloads, particularly for devices with
limited memory space, we have created map zones, sections
(e.g., multiple states or countries, depending on your location)
of select maps that contain the same level of detail as the full-
scale maps.

 

' TomTom Website, FAQ, “LHAVE LIFETIME MAPS. THE LATEST MAP UPDATE I RECEIVED IS TOO BIG
TO DOWNLOAD TO MY DEVICE. WHAT SHOULD [I DO?.”
2 Td.

 

 
Case 7:19-cv-04908-NSR Document 13 Filed 02/24/20 Page 6 of 8
Case 7:19-cv-04908-NSR Document 10 Filed 10/25/19 Page 2 of 4

Defendant’s “Map Zones” are contrary to the notion of a stand-alone GPS device, which
consumers rely on when driving or on road-trips. Plaintiffs were harmed because they did not
purchase a device to reinstall software after driving only several thousand miles, The reason for
eliminating this functionality was expressed as one of technological expediency. ECF No. | at {
14 citing announcement (“It has become clear that some of our older generation navigation devices
do not have sufficient resources to run the newest maps and software available.”).

Defendant inaccurately claims that plaintiffs’ “sole factual support for the misleading
nature of "Lifetime Maps" is TomTom's January 2018 announcement regarding discontinuing
service for some devices that explicitly stated, in capital and bold letters, that "DEVICES WITH
LIFETIME MAPS ARE NOT AFFECTED." ECF No. 6.

When plaintiff McVetty purchased his TomTom XXL 540 model, that lacks an SD card
slot for installation of the actual “Lifetime Maps” software, he bought the “hardware (the physical
devices) and software (lifetime maps),” and “paid more” for the device than he would have absent
the knowledge that defendant would unilaterally, and without redress, downgrade their Lifetime
Maps by half. ECF No. | at § 12 (“The represented Lifetime Map and Traffic Updates are an
inducement to consumers who would not have paid as much for the navigation devices in the first
instance, given they might otherwise expect to require a replacement product after a few years.”).

To the extent the complaint did not reference the replacement of “Lifetime Maps” with
“Lifetime Map Zones,” plaintiff can amend as of right to include this allegation. However, for the
purposes of judicial economy and resolving defendant’s motion, the parties can stipulate to this
fact which the Court can take judicial notice of.

IL. Defendant’s “Lifetime” Claims Are Misleading and in Violation of Law

The Federal Trade Commission (“FTC”) has established guidelines to prevent companies
from inducing consumers to purchase a product and expecting it will be serviced for the duration
indicated. 16 C.F.R. § 239.4 (“‘Lifetime’ and similar representations.”) (“If an advertisement uses
“lifetime,” “life,” or similar representations to describe the duration of a warranty or guarantee,
then the advertisement should disclose, with such clarity and prominence as will be noticed and
understood by prospective purchasers, the life to which the representation refers.”)

However, when plaintiffs purchased the devices advertising “Lifetime Maps,” there was
no disclosure which was “noticed and understood by prospective purchasers” detailing “the life to
which the representation refers.” This is evident from the numerous images in the complaint.
Complaint, §| 7 (three packages of defendant’s devices touting “Lifetime Maps” with no
corresponding definition of which “life” is referred to, and whether defendant maintains the
unfettered right to terminate that “life” without notice or reimbursement).

The FTC has emphasized that “lifetime,” without any qualification is generally understood
to mean “for as long as you own the product” or “for the life of the product.” Here, plaintiffs,
including plaintiff McVetty, still owns the device, which retains some functionality, albeit
significantly reduced by the inability to download more than one map zone at a time.

Ill. Plaintiff’s Common Law Claims are Sufficient

Defendant’s challenge to the warranty claims based on the absence of privity fails to
consider that the New York Court of Appeals “‘dispensed with’ the privity requirement in actions

2

 
Case 7:19-cv-04908-NSR Document 13 Filed 02/24/20 Page 7 of 8
Case 7:19-cv-04908-NSR Document 10 Filed 10/25/19 Page 3 of 4

‘for breach of express warranty by a remote purchaser against a manufacturer who induced the
purchase by representing the quality of the goods in public advertising and on labels which
accompanied the goods.” Suarez v. Cal. Natural Living, Inc., No. 17-cv-9847, 2019 WL 1046662
quoting Randy Knitwear, Inc. v. American Cyanamid Co., 11 N.Y. 2d 5 at 11 (1962).

Likewise does defendant’s reliance on a purported lack of pre-suit notice fail to consider
the line of New York Cases that create an exception to the notice requirement for retail customers,
Neri v. R.J, Reynolds Tobacco Co., No. 98-cv-371, 2000 WL 33911224, at *19 (N.D.N.Y. Sept.28,
2000); See also Fischer v. Mead Johnson Labs., 41 A.D,2d 737, 737, 341 N.Y.S.2d 257 (1st Dep’t.
1973) (overturning the Special Term and holding “the prescription of timely notice under the code
provisions is to be applied, if at all, differently in commercial and retail sales situations.”).

Plaintiff’s fraud claims are sufficient because the complaint plainly states that “Lifetime
Maps” was a fraudulent statement made by defendant. This representation occurred when
plaintiffs purchased the Products and observed the oversized font for “LIFETIME MAPS” on the
front of all packaging. It would have been impossible for plaintiffs to have purchased the Products
without observing and relying on such representations, Compare with Sullivan vy. Aventis, Inc.,
No. 14-2939, 2015 WL 4879112, at *9 (S.D.N.Y. Aug. 13, 2015) (dismissing fraud claim where
the alleged misrepresentations were contained in fine print “on package inserts” which were not
identified with particularity.”).

IV. Conclusion

Defendant’s request for a pre-motion conference should be denied. Should the Court
request the inclusion of additional factual matter identified in this letter be included in a first
amended complaint, plaintiffs will “amend its pleading once as a matter of course” within 21 days
“after service of a motion under Rule 12(b).” Fed. R. Civ. P. 15(a)(1)(B); Martinez v. LVNV
Funding, LLC, No. 14-cv-00677, 2016 WL 5719718, at *3 (E.D.N.Y. Sept. 30, 2016); M.E.S., Inc.
v. Liberty Mut. Sur. Group., No. 10-cv-0798, 2014 WL 46622 (E.D.N.Y. Jan. 6, 2014), *2 (noting
that a plaintiff's amendment as of right in response to defendant’s pre-motion letter seeking
dismissal “allow[s] for the more efficient use of the Court’s time and resources because the Court
need only meet with the Parties once. ..and the need for the motion may be obviated if the amended
pleading deals with Defendants’ concerns.”).

Plaintiffs retain the right to file a first amended complaint (“FAC”) on or before Friday,
November 8, 2019, 21 days after defendant’s letter-motion was served. Fed. R. Civ. P. 6(a)(1)(A)
(excluding “the day of the event that triggers the period”); 6(a)(1)(C) (where the last day of the
period is “a Saturday, Sunday, or legal holiday, the period continues to run until the end of the
next day that is not a Saturday, Sunday, or legal holiday.”); Fed. R. Civ. P. 15(a)(1)(B). Thank
you.

Respectfully submitted,

/s/ Spencer Sheehan
Spencer Sheehan

 
Case 7:19-cv-04908-NSR Document 13 Filed 02/24/20 Page 8 of 8
Case 7:19-cv-04908-NSR Document 10 Filed 10/25/19 Page 4 of 4

Certificate of Service

I certify that on October 25, 2019, I served the foregoing by the method below to the persons or
entities indicated, at their last known address of record (blank where not applicable).

CM/ECF First-Class Mail Email

Defendant’s Counsel X] im CO

/s/ Spencer Sheehan
Spencer Sheehan

 
